     Case 1:19-cr-00367-AJT Document 75 Filed 08/19/20 Page 1 of 3 PageID# 288



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA                       :
                                               :
v.                                             :       CASE NO.       1:19-CR-367
                                               :
SEAN MICHAEL MCLAUGHLIN                        :
                                               :
        Accused.                               :

                        OBJECTION TO AND MOTION TO STRIKE
                            GOVERNMENT’S TRIAL BRIEF

        COMES NOW the Accused, Sean McLaughlin, by counsel, and moves the Court to strike

the Government’s 43-page trial brief, for the following reasons:

        Mr. McLaughlin stands charged with possession and receipt of child pornography. His

case is scheduled for a bench trial on August 20, 2020. The Government has given notice it will

present two witnesses at trial, specifically the case agent and a computer forensic expert. The pre-

trial order entered by this Court on July 1, 2020 does not demand or request a trial brief. It is

estimated the trial will take about three to four hours in total. Yet, just two days before trial, the

Government filed a 43-page “Trial Brief” that goes far beyond outlining its case for the Court to

highlight specific issues to be addressed at trial. Rather, this brief essentially provides the

Government’s case in excruciating detail in written form and with closing argument style

discussions of the burden of proof and the sufficiency of the evidence.

        While it may in certain instances be appropriate for either party to provide a pretrial brief

to the Court outlining specific or controversial issues expected to be raised at trial, it is improper

and prejudicial for the Government to present its entire case in writing to the Court, without

opportunity for contemporaneous objection by the defense on any of the points raised.

Additionally, the Government filed its brief and then without consulting with defense counsel,

                                                   1
  Case 1:19-cr-00367-AJT Document 75 Filed 08/19/20 Page 2 of 3 PageID# 289



requested to go well beyond the 30-page limit and ask for leave to do so only after having filed the

brief. While the Court has already granted that Motion counsel for the Accused did not have the

opportunity to file an objection to the page extension request in light of the nature and timing of

the pleading.

        Further, to do so just two days prior to trial so that there is no realistic opportunity for the

Accused to respond substantively prior to trial with such a comprehensive brief is prejudicial and

should not be countenanced. The proper procedure would have been to discuss the nature and

timing of the filing of so-called Trial Briefs with opposing counsel. Of course, the Government

did not undertake such a process with counsel so as to file an order to get this written leg-up in

advance of trial.

        The clear goal of this filing was to sway the Court with the strength of the Government’s

case before a single witness is called. Accordingly, the Government’s 43-page Trial Brief is

objected to, should be stricken and not considered by the Court, and the facts and law in contest in

this matter should be appropriately addressed to the Court during the August 20, 2020 trial.



                                                       Respectfully Submitted,
                                                            Sean McLaughlin,
                                                                   By Counsel
GREENSPUN SHAPIRO PC



BY:              /s/
      Peter D. Greenspun
      Virginia Bar No. 18052
      pdg@greenspunlaw.com
      3955 Chain Bridge Road
      Second Floor
      Fairfax, Virginia 22030
      (703) 352-0100
      (703) 591-7268

                                                   2
  Case 1:19-cr-00367-AJT Document 75 Filed 08/19/20 Page 3 of 3 PageID# 290




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, I electronically filed the foregoing pleading with

the Clerk of Court using the CM/ECF system, which then sent a notification of such filing (NEF)

to the following:

                                     Carina Cuellar, Esq.
                                    Gwendelynn Bills, Esq.
                                United States Attorney's Office,
                                     Alexandria Division
                                    2100 Jamieson Avenue
                                 Alexandria, Virginia 22314




                                                 /s/
                                       Peter D. Greenspun




                                                3
